DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 10, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over B. Battelier et al., "Development of compact cold-atom sensors for inertial navigation," Proc. SPIE 9900, Quantum Optics, 990004 (29 April 2016) in view of Cingoz et al. (2017/0264070).

Regarding claim 1, Battelier et al. disclose: a device for interaction between a laser beam and a hyperfine energy transition of a chemical species placed in a vacuum space (cold atom gyroscopes, Abstract), comprising: a laser source (tunable DFB laser diode) adapted to emit a source laser beam at an initial optical frequency (Fig. 6, page 10, first paragraph under Architecture), wherein the device further includes: a single sideband electro-optic modulator (PM 2, single sideband flas – 5.16 GHZ) (Fig. 6, page 10, paragraph 3 under Architecture) comprising an input optical waveguide (waveguide into PM2) adapted to receive the source laser beam and an output optical waveguide (waveguide from PM2 to Fabry-Perot filter) adapted to generate an output laser beam  (Fig. 6, page 10, paragraph 3 under Architecture), and an electronic system comprising a clock (implicitly present in the system of Fig. 6), the electronic system being adapted to generate a first electrical signal modulated at a first pulse and, respectively, another electrical signal  modulated at the first pulse, synchronized by the clock, the electronic system being adapted to amplitude and phase-tune the first modulated electrical signal with respect to the other electrical signal modulated at the first pulse, and the electronic system being adapted to switch and tune the first pulse  in a microwave spectral range extending over at most 100 gigahertz (laser frequency can be tuned over 1GHz)so as to frequency-switch the output laser beam to a first optical frequency shifted by the first pulse  with respect to the initial optical frequency while attenuating the output laser beam (using Fabry-Perot filter) at the initial optical frequency and at the other harmonics of the first pulse with respect to the initial optical frequency (laser frequency can be tuned over 1GHz on timescales of a few hundred µs by precisely controlling the frequency sidebands created by a modulation signal) (page 10, first paragraph).
Battelier et al. do not disclose: electro-optic modulator, the electro-optic modulator having a first high-frequency electrode , another high-frequency electrode and a plurality of low-frequency electrodes, a low-frequency voltage generator, configured to apply on each of said low-frequency electrodes a low-frequency voltage adapted to generate a predetermined optical phase-shift in the optical waveguide; the electronic system being adapted to simultaneously apply the first electrical signal  modulated at the first pulse to the first high-frequency electrode  and, respectively, the other electrical signal modulated at the first pulse  to the other high-frequency electrode.
Cingoz et al. disclose: electro-optic modulator, the electro-optic modulator (Mach-Zehnder modulator) having a first high-frequency electrode (608), another high-frequency electrode (604) and a plurality of low-frequency electrodes (606, 610), a low-frequency voltage generator (inherent to generate low frequency control voltage), configured to apply on each of said low-frequency electrodes a low-frequency voltage adapted to generate a predetermined optical phase-shift in the optical waveguide (Fig. 6, [0035]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Battelier by using an electro-optic modulator disclosed by Cingoz for Phase modulator 2 (PM2) because the substitution of one known element for another yields predictable results to one of ordinary skill in the art. In the instant case, the predictable result is a phase modulator used to create a sideband. The device as modified disclose: the electronic system being adapted to simultaneously apply the first electrical signal modulated at the first pulse to the first high-frequency electrode and, respectively, the other electrical signal modulated at the first pulse to the other high-frequency electrode.

Regarding claim 10, Battelier et al. disclose: wherein the laser source comprises a semiconductor laser or a fibre-optic laser (DFB laser diode) (Fig. 6, page 10, first paragraph under Architecture).

Regarding claim 12, Battelier et al. disclose: wherein the chemical species (Rb) is consisted of atoms, ions or molecules, and comprising a detector adapted to measure a hyperfine energy transition of the chemical species by absorption, reflection or scattering of the frequency-shifted laser beam (Fig. 6, page 10, second paragraph under Architecture).

Regarding claim 13, the apparatus of claim 1 discloses the claimed method (see the rejection of claim 1).

Allowable Subject Matter
Claims 2-9, 11 and 14-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 2 is allowable as the prior art fails to anticipate or render obvious the claimed limitations including “…wherein the electronic system is adapted to generate a second electrical signal modulated at a second pulse and, respectively, another electrical signal  modulated at the second pulse, the second modulated electrical signal  and the other electrical signal  modulated at the second pulse being synchronized by the clock, the electronic system  being adapted to amplitude and phase-tune the second electrical signal  modulated at the second pulse with respect to the first electrical signal modulated at the first pulse and to form a first electrical signal double-modulated at the first pulse and at the second pulse, the electronic system being adapted to amplitude and phase-tune the other electrical signal modulated at the second pulse with respect to the other electrical signal modulated at the first pulse and to form another electrical signal double-modulated at the first pulse and the second pulse, and the electronic system being adapted to electrical phase-shift-tune the first double-modulated electrical signal with respect to the other double-modulated electrical signal, and the electronic system being adapted to simultaneously apply the first double-modulated electrical signal to the first high-frequency electrode and, respectively, the other double-modulated electrical signal to the other high-frequency electrode, and the electronic system  being adapted to switch and tune the second pulse in a microwave spectral range extending over at most 100 gigahertz so as to frequency-switch the output laser beam simultaneously to the first optical frequency shifted by the first pulse with respect to the initial optical frequency and to a second optical frequency shifted by the second pulse with respect to the initial optical frequency, the first shifted optical frequency and the second shifted optical frequency being shifted in the same direction with respect to the initial optical frequency, while attenuating the output laser beam at the other harmonics of the second pulse (Ω2) with respect to the initial optical frequency.”
Claim 3 is allowable as the prior art fails to anticipate or render obvious the claimed limitations including “…wherein the electronic system  includes a radiofrequency electronic synthesizer adapted to generate an electrical signal modulated at the first pulse and a hybrid coupler having a first output channel and a second output channel, the first output channel being electrically connected to the first high-frequency electrode, and respectively, the second output channel being electrically connected to the other high-frequency electrode, the hybrid coupler being adapted to receive the electrical signal modulated at the first pulse and to generate the first electrical signal  modulated at the first pulse on the first output channel  and, respectively, the other electrical signal modulated at the first pulse, in phase-quadrature, on the second output channel.”
Claim 5 is allowable as the prior art fails to anticipate or render obvious the claimed limitations including “…further comprising a non-linear optical component arranged to receive the output laser beam at the first optical frequency shifted by the first pulse with respect to the initial optical frequency and/or at the second optical frequency shifted by the second pulse with respect to the initial optical frequency, the non-linear optical component being adapted to generate a laser beam at an optical frequency equal to twice the first shifted optical frequency, at an optical frequency equal to twice the second shifted optical frequency and/or, respectively, at an optical frequency equal to the sum of the first shifted optical frequency and of the second shifted optical frequency.”
Claim 6 is allowable as the prior art fails to anticipate or render obvious the claimed limitations including “…further comprising an optical switch, the optical switch having an input path and a plurality of output paths, the optical switch being adapted to receive on the input path and to direct to one of the output paths the output laser beam at the first optical frequency shifted by the first pulse with respect to the initial optical frequency, the output laser beam at the second optical frequency shifted by the second pulse  with respect to the initial optical frequency, the laser beam at the optical frequency equal to twice the first shifted optical frequency, the laser beam at the optical frequency equal to twice the second shifted optical frequency and/or, respectively, the laser beam at the optical frequency equal to the sum of the first shifted optical frequency and of the second shifted optical frequency.”
Claim 7 is allowable as the prior art fails to anticipate or render obvious the claimed limitations including “…a signal mixer, the photodetector being adapted to measure a signal of absorption by the chemical species of the output laser beam at the first shifted optical frequency, at the second shifted optical frequency, of the laser beam at the optical frequency equal to twice the first shifted optical frequency, of the laser beam at the optical frequency equal to twice the second shifted optical frequency and/or, respectively, of the laser beam at the optical frequency equal to the sum of the first shifted optical frequency and of the second shifted optical frequency, the electrical source being adapted to generate a low-frequency signal and the signal mixer being adapted to mix the absorption signal and the low-frequency signal to form an error signal.”
Claim 14 is allowable as the prior art fails to anticipate or render obvious the claimed limitations including “…generating a second electrical signal modulated at a second pulse synchronized to the clock and, respectively, another electrical signal modulated at the second pulse, synchronized to the clock, the second pulse being switchable and tunable in a microwave spectral range extending over at most 100 gigahertz, amplitude and phase-tuning the second electrical signal modulated at the second pulse with respect to the first electrical signal modulated at the first pulse to form a first electrical signal double-modulated at the first pulse and the second pulse, and amplitude and phase-tuning the other electrical signal modulated at the second pulse  with respect to the other electrical signal modulated at the first pulse  to form another electrical signal double-modulated at the first pulse  and the second pulse, electrical phase-tuning the first double-modulated electrical signal with respect to the other double-modulated electrical signal, simultaneously applying the first double-modulated electrical signal to the first high-frequency electrical signal  of the electro-optic modulator and, respectively, the other double-modulated electrical signal to the other high-frequency electrode of the electro-optic modulator so as to generate on the output optical waveguide of the electro-optic modulator, an output laser beam simultaneously switched to the first optical frequency shifted by the first pulse with respect to the initial optical frequency and to a second optical frequency shifted by the second pulse with respect to the initial optical frequency, the first shifted optical frequency and the second shifted optical frequency being shifted in the same direction with respect to the initial optical frequency, optically amplifying  the output laser beam to generate a laser beam simultaneously amplified at the first shifted optical frequency and at the second shifted optical frequency, and transmitting the laser beam simultaneously amplified at the first shifted optical frequency and at the second shifted optical frequency towards the chemical species.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zhu (2009/0296760), Wong et al. (2014/0060178) and Dupont-NIvet et al. (2018/0356441).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XINNING(TOM) NIU whose telephone number is (571)270-1437. The examiner can normally be reached M-F: 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minsun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XINNING(Tom) NIU/Primary Examiner, Art Unit 2828